Opinion by
Mb. Justice Brown,
Our affirmance of the constitutionality of the act of Apjil 28, 1899, in Com. ex rel. Jones v. Blackley, 198 Pa. 372, disposes *359of one of the questions raised on this appeal. In the petition for the allowance of it, one of the reasons given was, that the act had been held to be unconstitutional by a divided court. It is true we were not unanimous; but four of the six members of the court who heard the case, our Brother Dean having been absent, concurred in the opinion filed by our Brother Mitchell, and it stands as the judgment of a majority of the whole court. The other question as to the repeal of the act of J une 12,1893, by that of April 28,1899, is free from difficulty. It seems clear that the two acts are not only repugnant, but that all the essential provisions of the former are supplied by the latter. We can add nothing to what the learned judge, specially presiding below, said upon this question, and, for the reasons stated by him, our judgment is that the act has been repealed. The appeal is dismissed and the decree of the Superior Court affirmed, at the cost of the appellant.